Exhibit 10.1
SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT
     This Second Amendment to Stock Purchase Agreement (“Amendment”) is made as
of December 16, 2008, by and among MasTec North America, Inc., a Florida
corporation (“Buyer”), MasTec, Inc., a Florida corporation (the “Guarantor”),
Wanzek Construction, Inc., a North Dakota corporation (the “Company”), Trust B
under the Amended and Restated Living Trust of Leo Wanzek dated February 2,
2000, a North Dakota trust (“QTIP”), Janet L. Wanzek, a North Dakota resident
(“Janet”), Wanzek Construction 2008 Irrevocable Trust, a North Dakota trust
(“IDIT”), Jon L. Wanzek, a North Dakota resident (“Jon”) and Jon L. Wanzek 2008
Two-Year Irrevocable Annuity Trust, a North Dakota trust (“GRAT”) (QTIP, Janet,
IDIT, Jon and GRAT taken together are the “Sellers”), and Jon, as Sellers’
Representative (the “Sellers’ Representative”). Each of Buyer, Guarantor,
Company, Sellers, and Sellers’ Representative is a “Party” and together, the
“Parties.”
R E C I T A L S
     A. The Parties entered into a Stock Purchase Agreement dated October 4,
2008 and subsequently amended such Stock Purchase Agreement on December 2, 2008
(the “Agreement”).
     B. The Parties wish to further amend the Agreement as set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein, the Parties agree as follows:
     1. Capitalized terms used but not defined in this Amendment have the
respective meanings set forth in the Agreement.
     2. Section 1.1 of the Agreement is hereby amended as follows:
          a. The following definition shall be inserted between the definition
of “Actual Excess Indebtedness” and the definition of “Adverse Consequence”:
          “Additional Indebtedness” means all obligations and Indebtedness
incurred by the Company pursuant to that Business Loan Agreement (Loan
No. 1719128), dated December 10, 2008, by and between the Company and State Bank
and Trust.”
          b. The definition of “Convertible Note” is deleted in its entirety and
replaced with the following:
          “Convertible Notes” means those certain negotiable subordinated
convertible notes, a form of which is attached as Exhibit I, the first of which
is made by Buyer and payable to the Sellers’ Representative on behalf of Sellers
in a principal amount of Forty-Seven Million Five Hundred Thousand and NO/100ths
Dollars ($47,500,000) and the second of which is made by Buyer and payable to
the Wanzek Foundation in a principal amount of Seven Million Five Hundred
Thousand and NO/100ths Dollars ($7,500,000).”

1



--------------------------------------------------------------------------------



 



          c. The following definition shall be inserted between the definition
of “Exclusivity Agreement” and the definition of “Facilities”:
          “Extraordinary Transactions” means a transaction other than in the
Ordinary Course of Business, including, without limitation the assignment of
NetJets Agreements, the assignment of Sellers’ Life Insurance Policies and the
assignment of the Headquarters Property, each occurring after the Effective
Closing Date and on or before the Closing Date.”
          d. The definition of “Net Working Capital” is deleted in its entirety
and replaced with the following:
          “Net Working Capital” means as of any particular date (a) the value of
all current assets, excluding Cash, Cash Equivalents, Equipment Deposits,
accounts receivable from any Seller or any Related Person of any Seller,
accounts receivable that are delinquent or older than one-hundred and twenty
(120) days, and all “other receivables” which were in an amount of approximately
$189,000 on the Company’s balance sheet as of June 30, 2008 of the Company less
(b) the amount of all current Liabilities, including accrued current Liabilities
not yet due, but excluding (i) the Eide Bailey Expenses, (ii) Employee
Obligations which are satisfied by the Post Effective Closing Date Payments and
(iii) all Indebtedness and Taxes of the Company determined in each case in
accordance with GAAP; provided that and regardless of whether such accruals were
included in the Financial Statements, except to the extent satisfied by the Post
Effective Closing Date Payments current Liabilities shall include (x) employee
bonus accruals for 2008 based upon a total bonus pool of $1,900,000 and the
percentage of calendar year 2008 elapsed prior to the Effective Closing Date and
(y) accruals for profit sharing under the Wanzek Construction, Inc. 401(k) Plan
as set forth in Company’s books and records, as updated ratably for the portion
of calendar year 2008 which elapses prior to the Effective Closing Date. For
purposes of clarity, as of any particular date, current assets includes all
retainage projected to be collected within one (1) year following such date, and
excludes all retainage projected to be collected more than one (1) year
following such date.”
          e. The following definition shall be inserted between the definition
of “Organizational Documents” and the definition of “Permitted Encumbrances”:
          “Permitted Cash Distribution” means the Permitted Cash Distribution
set forth on the Permitted Cash Distribution Schedule, attached as Exhibit K.”
          f. The definition of “Target Net Working Capital” is deleted in its
entirety and replaced with the following:
          “Target Net Working Capital” means $12,800,000.”
          g. The definition of “Tax Obligations” is deleted in its entirety and
replaced with the following:

2



--------------------------------------------------------------------------------



 



          “Tax Obligations” means to the extent not previously paid whether by
estimated Tax payments or otherwise, obligations or Liabilities of the Company
in respect of all Taxes for the period prior to the Effective Closing Date,
which are defined as “Income Tax Liabilities” in accordance with GAAP, including
accruals regardless of whether such Taxes are due and payable prior to the
Effective Closing Date; provided, however, that long-term deferred tax
liabilities shall not be included.”
          h. The following definition shall be inserted between the definition
of “Threshold Amount” and the definition of “WARN”:
          “Wanzek Foundation” means the Wanzek Family Foundation, a Minnesota
nonprofit corporation.”
     3. Section 1.2 of the Agreement is hereby amended as follows:
          a. The term “Effective Closing Date” is added to the glossary of
defined terms between the term “EBITDA” and the term “Effective Date” and the
location of such term is Section 3.1.
          b. The term “Pre-Closing Period Return” and the location of such term
is removed from the glossary of defined terms.
          c. The term “Post Effective Closing Date Payments” is added to the
glossary of defined terms between the term “Post-Closing Certificate” and the
term “Purchase Price” and the location of such term is Section 2.4(d).
          d. The term “Pre-Effective Closing Date Period Return” is added to the
glossary of defined terms between the term “Pre-Closing Period” and the term
“Post-Closing Adjustment” and the location of such term is Section 7.3(a).
          e. The term “Retained Cash and Cash Equivalents” is added to the
glossary of defined terms between the term “Restricted Period” and the term
“Reviewed Financial Statements” and the location of such term is Section 8.10.
     4. Section 2.2(a) of the Agreement is deleted in its entirety and replaced
with the following:
“(a) The Cash Consideration; minus the Estimated Excess Indebtedness; minus the
Estimated Employee Obligations; minus the Estimated Tax Obligations; plus the
Post Effective Closing Date Payments; subject to adjustment as provided in
Section 2.5 below; plus”
     5. Section 2.2(c) of the Agreement is deleted in its entirety and replaced
with the following:
“(c) The Convertible Notes; plus”

3



--------------------------------------------------------------------------------



 



     6. Section 2.3(a)(iii) of the Agreement is deleted in its entirety and
replaced with the following:
“(iii) issue the Convertible Notes.”
     7. Section 2.4 of the Agreement is deleted in its entirety and replaced
with the following:
          “2.4. Estimate of Purchase Price. At least three (3) Business Days
prior to the Closing Date, the Sellers shall deliver to Buyer a balance sheet of
the Company prepared by the Company and the Sellers that reflects the Company’s
and the Sellers’ good faith reasonable estimate of the Company’s balance sheet
as of the Effective Closing Date (the “Estimated Closing Balance Sheet”) and a
certificate (substantially in the form attached hereto as Exhibit B) executed by
the chief financial officer of the Company (the “Closing Certificate”) setting
forth:
          (a) all Indebtedness as set forth in the Estimated Closing Balance
Sheet plus the Additional Indebtedness as of the Closing Date (such sum, the
“Estimated Indebtedness”);
          (b) all Employee Obligations as set forth in the Estimated Closing
Balance Sheet (the “Estimated Employee Obligations”);
          (c) all Tax Obligations as set forth in the Estimated Closing Balance
Sheet (the “Estimated Tax Obligations”); and
          (d) all payments made by the Company after the Effective Closing Date
of Employee Obligations and Tax Obligations, in each case that were included in
the Estimated Employee Obligations and the Estimated Tax Obligations,
respectively (the “Post Effective Closing Date Payments”).
The Closing Certificate shall also include Net Working Capital as set forth in
the Estimated Closing Balance Sheet (the “Estimated Net Working Capital”) for
purposes of determining whether the condition set forth in Section 8.10 has been
met. Following receipt of the Closing Certificate, Sellers shall permit Buyer
and its Representatives at all reasonable times and upon reasonable notice to
review the Sellers’ and the Company’s working papers relating to the Estimated
Closing Balance Sheet and Closing Certificate as well as the Sellers’ and the
Company’s accounting books and records relating to the determination of the
Estimated Closing Balance Sheet and Closing Certificate, and Sellers shall make
reasonably available their Representatives responsible for the preparation of
the Estimated Closing Balance Sheet and the Closing Certificate in order to
respond to the inquiries of the Buyer. Prior to the Closing, the Parties shall
act reasonably in resolving in good faith any disagreements concerning the
computation of any of the items on the Estimated Closing Balance Sheet and
Closing Certificate; provided that it is acknowledged and agreed that if any
disagreements cannot be resolved, then the Closing shall occur on the basis of
the Closing Certificate provided by Sellers with such changes as have been
agreed upon by the Parties, and that any unresolved disagreements shall be
deferred for resolution pursuant to the post-closing purchase price adjustment
process described in Section 2.5 of this Agreement.”

4



--------------------------------------------------------------------------------



 



     8. Section 2.5(a) of the Agreement is deleted in its entirety and replaced
with the following:
          “(a) Buyer shall prepare and on no later than the one-hundred and
twenty-fifth (125th) day following the Closing Date deliver to the Sellers’
Representative an unaudited balance sheet of the Company as of the Effective
Closing Date (the “Closing Balance Sheet”) prepared in accordance with GAAP
together with a certificate (substantially in the form attached hereto as
Exhibit C) executed by the chief financial officer of the Buyer (the
“Post-Closing Certificate”) setting forth:
          (i) The actual amount of (1) Net Working Capital (the “Actual Net
Working Capital”), (2) the aggregate amount of all Cash, Cash Equivalents and
Equipment Deposits minus the Permitted Cash Distribution and minus the Post
Effective Closing Date Payments (the “Actual Cash, Cash Equivalents and
Equipment Deposits”), (3) the aggregate amount of Indebtedness as set forth in
the Closing Balance Sheet plus the Additional Indebtedness as of the Closing
Date (such sum, the “Actual Indebtedness”), (4) the aggregate amount of Employee
Obligations (the “Actual Employee Obligations”) and (5) the aggregate amount of
Tax Obligations (the “Actual Tax Obligations”), except (x) the Permitted Cash
Distribution, (y) the Post Effective Closing Date Payments, and (z) as set forth
in Section 2.5(a)(i)(3), in each case as set forth in the Closing Balance Sheet;
          (ii) The amount of all accounts receivable included in Actual Net
Working Capital included in the Closing Balance Sheet which were not collected
on or prior to the one-hundred and twentieth (120th) day after the Effective
Closing Date (the “Actual Uncollected Accounts Receivable”); and
          (iii) A calculation of the Post-Closing Adjustment calculated in
accordance with Section 2.5(b).”
     9. Section 2.5(b)(ii) of the Agreement is deleted in its entirety and
replaced with the following:
          “(ii) (1) the Actual Cash, Cash Equivalents and Equipment Deposits set
forth on the Post-Closing Certificate minus (2) Retained Cash and Cash
Equivalents; plus”
     10. Section 2.7 of the Agreement is deleted in its entirety and replaced
with the following:
          “2.7 Collection and Assignment of Excluded Accounts Receivable and
Actual Uncollected Accounts Receivable; and Payment for Reduction to Related
Accounts Payable.

5



--------------------------------------------------------------------------------



 



          (a) If at any time prior to the one (1) year anniversary of the
Effective Closing Date any Excluded Accounts Receivable or Actual Uncollected
Accounts Receivable shall be collected by the Company, then the Company shall
pay to Sellers an amount equal to such collections less all reasonable
collection costs related to all Excluded Accounts Receivable or Actual
Uncollected Accounts Receivable which have not been previously deducted from any
payment pursuant to this Section 2.7(a). If upon the one (1) year anniversary of
the Effective Closing Date any Excluded Accounts Receivable or Actual
Uncollected Accounts Receivable remain uncollected and Jon continues to be
employed by the Company on such date, then the Company shall assign all of its
rights to such Excluded Accounts Receivable and Actual Uncollected Accounts
Receivable to the Sellers. If Jon is not employed by the Company at such time,
then the Company shall hold such Excluded Accounts Receivable and Actual
Uncollected Accounts Receivable and if collected will pay Sellers such amounts
collected less all reasonable collection costs. Notwithstanding the foregoing,
the Company shall only make such efforts to collect such Excluded Accounts
Receivable and Actual Uncollected Accounts Receivable as it deems reasonable in
its discretion taking into account the detrimental impact such collection
efforts could have on the business of the Company.
          (b) If at any time prior to the one (1) year anniversary of the
Effective Closing Date any accounts payable included in the Actual Net Working
Capital to subcontractors on the Actual Uncollected Accounts Receivable or
Excluded Accounts Receivable jobs are settled by binding agreement with such
subcontractors such that the amount of any such account payable is permanently
reduced, then the Company shall pay to the Sellers the amount of such
reduction.”
     11. Section 2.8 of the Agreement is deleted in its entirety and replaced
with the following:
          “2.8 Post-Closing Purchase Price Adjustment and Assignment for
Retainage. If upon the one (1) year anniversary of the Effective Closing Date
any retainage included in the Actual Net Working Capital is not collected, the
Sellers shall jointly and severally pay to Buyer an amount equal to all such
uncollected retainage. Upon receipt of such payment the Company shall assign all
of its rights to such uncollected retainage to Sellers so long as Jon remains
employed by the Company at such time. If Jon is not employed by the Company at
such time, then the Company shall hold such retainage and if collected will pay
Sellers such amounts collected less all reasonable collection costs.
Notwithstanding the foregoing, the Company shall only make such efforts to
collect such retainage as it deems reasonable in its discretion taking into
account the detrimental impact such collection efforts could have on the
business of the Company.”
     12. Section 3.1 of the Agreement is deleted in its entirety and replaced
with the following:

6



--------------------------------------------------------------------------------



 



          “3.1. Closing. The purchase and sale (the “Closing”) provided for in
this Agreement will take place at 9:00 a.m. local time at Buyer’s offices at 800
S. Douglas Road, 12th Floor, Coral Gables, Florida 33134 on the date that is
three (3) Business Days following the satisfaction or waiver of the conditions
set forth in ARTICLE 8 and ARTICLE 9 (other than delivery of items to be
delivered at the Closing and other than satisfaction of those conditions that by
their nature are to be satisfied at the Closing, it being understood that the
occurrence of the Closing shall remain subject to the delivery of such items and
satisfaction or waiver of such conditions at the Closing) (the date of such
satisfaction, the “Satisfaction Date”); provided however; that such date shall
not be prior to the earlier of (i) the ninetieth day after the date hereof (the
“Ninetieth Day”) or (ii) a date set by Buyer upon no less than five (5) Business
Days prior written notice, or at such other time as the Parties may agree in
writing. For purposes of clarity, if the Satisfaction Date has occurred at least
three (3) Business Days prior to the Ninetieth Day and the Buyer has not set a
prior date for Closing pursuant to clause (ii) set forth in the previous
sentence, then all of the parties shall be obligated to Close on the Ninetieth
Day and any party which has not carried out its obligations on such date shall
be in breach of this Agreement. By agreement of the parties the Closing may take
place by delivery of this Agreement and the other documents to be delivered at
the Closing by facsimile or other electronic transmission. Subject to the
provisions of ARTICLE 10, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 3.1 will not result in the termination of this Agreement and
will not relieve any party of any obligation under this Agreement. Upon
consummation, for financial accounting purposes the Closing will be deemed and
treated consummated and shall be given effect as though consummated and occurred
on, as of and from 11:59 p.m. Coral Gables, Florida time on November 30, 2008
(the “Effective Closing Date”), and from the Effective Closing Date through the
actual Closing, the Shares shall be deemed to have been owned by the Sellers on
behalf of and for the account of the Buyer, and all benefits, burdens,
obligations and expenses of the Company, including all cash flow, shall inure to
the Buyer as the beneficial owner of the Shares.”
     13. Section 3.2(a)(ix) is deleted in its entirety and replaced with the
following:
          “(ix) Intentionally Omitted.”
     14. Section 3.2(b)(v) is deleted in its entirety and replaced with the
following:
          “(v) Intentionally Omitted.”
     15. Sections 4.33(a) and 4.34 are amended such that each reference therein
to “Convertible Note” is replaced with “Convertible Notes”.
     16. Immediately following Section 4.34 of the Agreement the following
Section 4.35 is added:
          “4.35. Company Operations. Since the Effective Closing Date, the
Sellers have operated the Company in the Ordinary Course of Business consistent
with past custom and practice and have not made any material decisions regarding
the operation of the Business and have not incurred any material Liabilities
outside of the Ordinary Course of Business without the Buyer’s prior knowledge
and written consent, with the exceptions of (a) the termination of the Buy-Sell
Agreement, (b) the assignment of the NetJets Agreements, (c) the assignment of
the Sellers’ Life Insurance Policies, and (d) the assignment of the Headquarters
Property.”

7



--------------------------------------------------------------------------------



 



     17. Section 5.9 is amended such that each reference therein to “Convertible
Note” is replaced with “Convertible Notes”.
     18. Section 6.10 of the Agreement is deleted in its entirety and replaced
with the following:
          “6.10. Certain Pre-Closing Cash Distributions. At or prior to the
Closing, the Company shall distribute Cash and Cash Equivalents in an amount
equal to the Permitted Cash Distribution.”
     19. Section 7.3 of the Agreement is deleted in its entirety and replaced
with the following:
          “7.3 Certain Tax Matters.
          (a) The Buyer shall include the Company in its consolidated Tax group
effective as of the day following the Closing Date, thereby causing the Tax year
of the Company for federal and to the extent applicable, state and local income
Tax purposes to end on the Closing Date. The Buyer shall be responsible for
preparing and filing, or causing the Company to prepare and file, all Tax
Returns of the Company for the taxable periods ending after the Closing Date,
including Straddle Periods, and the Sellers shall be responsible for preparing
and filing all Tax Returns of the Company for taxable periods ending on or
before the Closing Date. Any Tax Return for the period ending on the Closing
Date (“Stub Period Return”) or a period ending prior to the Closing Date
(“Pre-Effective Closing Date Period Return”) shall be furnished to the Buyer for
its review, comment and approval at least thirty (30) days prior to the due date
(or extended due date) for filing such Tax Returns and such Tax Returns shall be
prepared in accordance with past practice, except as required by Legal
Requirement. The Sellers shall make changes as reasonably requested by the
Buyer, and shall not file such Tax Returns without Buyer’s consent, not to be
unreasonably withheld, conditioned or delayed. The Sellers shall pay all Taxes
required to be paid with respect to such Tax Returns less (i) the Actual Tax
Obligations included in the Final Closing Adjustment and (ii) the Taxes for the
portion of any Straddle Period commencing after the Effective Closing Date and
ending on the Closing Date (other than Taxes attributable to Extraordinary
Transactions which will be paid by the Sellers). The Buyer shall cooperate fully
in connection with the preparation and filing of such Tax Returns. The Sellers
shall not amend any such Tax Returns without the prior written consent of the
Buyer, not to be unreasonably delayed, conditioned or withheld.

8



--------------------------------------------------------------------------------



 



          (b) If a Party is responsible for the payment of Taxes pursuant to
Section 11.5(a) (the “Tax Indemnifying Party”) and a Party which is not
responsible for the payment of such Taxes pursuant to Section 11.5(a) (the “Tax
Indemnified Party”) receives notice of any deficiency, proposed adjustment,
assessment, audit, examination, suit, dispute or other claim (a “Tax Claim”)
with respect to such Taxes, the Tax Indemnified Party will notify (and, in any
event, within thirty (30) days of the receipt of notice of any such Tax Claim)
the Tax Indemnifying Party in writing of such Tax Claim, but the failure to so
notify the Tax Indemnifying Party will not relieve the Tax Indemnifying Party of
any Liability it may have to the Tax Indemnified Party, except to the extent the
Tax Indemnifying Party has suffered actual prejudice thereby.
          (c) With respect to any Tax Claim, the Tax Indemnifying Party may
assume and control all proceedings taken in connection with such Tax Claim and,
without limiting the foregoing, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with any applicable governmental
Persons with respect thereto, and may, either pay the Tax claimed and sue for a
refund where applicable law permits such refund suits or contest the Tax Claim
in any permissible manner; provided, however, that the Tax Indemnifying Party
will consult with the Tax Indemnified Party in the negotiation and settlement of
any Tax Claim and the Tax Indemnifying Party will not, without the written
consent of the Tax Indemnified Party, which consent shall not be unreasonably
delayed, conditioned or withheld, settle or compromise any Tax Claim in any
manner if such settlement or compromise would have the effect of increasing the
Taxes of the Tax Indemnified Party (“Indemnified Party Tax Increase”); provided,
that, to the extent that a Tax Claim relates to a Straddle Period, the Sellers’
Representative and the Buyer will jointly control all proceedings taken in
connection with any such Tax Claim.
          (d) The Tax Indemnified Party will cooperate with the Tax Indemnifying
Party in contesting any Tax Claim, which cooperation will include the retention
and (upon the Tax Indemnifying Party’s request) the provision to the Tax
Indemnifying Party of records and information which are reasonably relevant to
such Tax Claim, and making employees available on a mutually convenient basis to
provide additional information or explanation of any material provided hereunder
or to testify at proceedings relating to such Tax Claim.
          (e) No Party will settle or compromise a Tax Claim relating solely to
Taxes of the Company for a Straddle Period without the other Party’s or Parties’
written consent which consent shall not be unreasonably delayed, conditioned or
withheld.
     20. Section 7.6 of the Agreement is deleted in its entirety and replaced
with the following:

9



--------------------------------------------------------------------------------



 



          “7.6 Restrictions on Transfer. The MasTec Shares, the Convertible
Notes and any shares of Guarantor common stock issued upon conversion of the
Convertible Notes will not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed until the later of (i) the six month anniversary of the
Closing Date, or (ii) when, in the opinion (reasonably acceptable to the Buyer
and Guarantor) of counsel (reasonably acceptable to the Buyer and Guarantor),
such restrictions are no longer required in order to assure compliance with the
Securities Act. Notwithstanding the foregoing, in addition to the foregoing
restrictions, the Escrow Shares shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed until released from the Escrow
Account at the end of the Escrow Period. Whenever such restrictions shall cease
and terminate as to any MasTec Shares, the Convertible Notes or any shares of
Guarantor common stock issued upon conversion of the Convertible Notes, the
holder thereof shall be entitled to receive from Buyer, without expense, new
certificates not bearing the legends set forth in Section 4.34.”
     21. Section 7.7 of the Agreement is deleted in its entirety and replaced
with the following:
          “7.7 Compliance with Reporting Requirements. As of the Closing Date
the Guarantor will have complied during the twelve months ending on the Closing
Date and the Guarantor agrees to comply with the reporting requirements of
Section 13 and Section 15(d) of the Exchange Act until the later of (i) the five
year anniversary of the date hereof, or (ii) the date that the Convertible Notes
are no longer outstanding.”
     22. Section 8.10 of the Agreement is deleted in its entirety and replaced
with the following:
          “8.10 Estimated Net Working Capital. Estimated Net Working Capital
plus Cash and Cash Equivalents shall be no less than the Target Net Working
Capital, all determined as of the Effective Closing Date (such amount of Cash
and Cash Equivalents, the “Retained Cash and Cash Equivalents”).”
     23. Section 11.5 of the Agreement is deleted in its entirety and replaced
with the following:
          “11.5 Tax Indemnification.
          (a) Except to the extent any Taxes have been previously paid or
deposited by the Company on or prior to the Closing Date, the Sellers shall
indemnify and hold the Buyer and its Affiliates, and the Company and their
respective officers, directors, employees, agents, successors and permitted
assigns (each a “Buyer Tax Indemnitee”) harmless from and against and shall
reimburse each Buyer Tax Indemnitee for, any and all Taxes or other Adverse
Consequences actually incurred, suffered or accrued at any time by any Buyer Tax
Indemnitee arising out of or attributable to (i) any Liability for the Taxes of
Company for any period ending on or before the Effective Closing Date and, the
portion of any Straddle Period ending on the Effective Closing Date and Taxes
attributable to Extraordinary Transactions, (ii) all liabilities of the Company
as a result of the applicability of Treas. Reg. §1.1502-6 or similar provisions
of foreign, state or local Tax law for Taxes of the any other corporation
affiliated with the Company on or prior to the Closing Date and (iii) any breach
or misrepresentation with respect to the representations and warranties
contained in Section 4.12 of this Agreement.

10



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything to the contrary herein, the
indemnification provided in this Section 11.5 shall not be limited by the other
provisions of this ARTICLE 11, including the Indemnity Cap and the Indemnity
Basket and shall survive for the applicable statute of limitations plus ninety
(90) days. In the case of Taxes that are payable with respect to any Taxable
period that includes (but does not end on) the Effective Closing Date (a
“Straddle Period”):
          (i) the Parties hereto shall treat the Effective Closing Date as the
last day of such period (i.e., the parties hereto shall “close the books” on
such date) and shall elect to do so if permitted by applicable Legal
Requirement; and
          (ii) the portion of any such Tax that is allocable to the portion of
the taxable period ending on the Effective Closing Date shall be, (A) in the
case of Taxes based on income or receipts determined under the closing of the
books method and (b) in the case of other Taxes, deemed to be the amount of such
Taxes for the entire Straddle Period (after giving effect to amounts which may
be deducted from or offset against such Taxes with respect to such periods under
the relevant Tax Legal Requirement) (or in the case of such Taxes determined on
an arrears basis, the amount of such Taxes for the immediately preceding
period), multiplied by a fraction the numerator of which is the number of days
in the Straddle Period ending on the Effective Closing Date and the denominator
of which is the number of days in the entire Straddle Period. Any credit or
refund resulting from an overpayment of Taxes for a Straddle Period shall be
prorated based upon the method employed in this Section 11.5(b)(ii).
     24. Immediately following Section 11.8 of the Agreement the following
Section 11.9 is added:
          “11.9 Satisfaction of Indemnity Claims. To the extent any amount is
owed by Sellers to any Buyer Indemnified Person pursuant to Section 11.2(a),
then such amount will first be satisfied from the Escrow Account in accordance
with the terms of the Escrow Agreement. To the extent the Escrow Account is
insufficient to satisfy all such amounts owed, any excess shall be satisfied, at
the election of the Sellers’ Representative in one or more of the following:
(i) from the MasTec Shares, (ii) by reduction of the aggregate principal amount
of the Convertible Notes (to the extent held by the Sellers’ Representative on
behalf of the Sellers, or the Wanzek Foundation), or (iii) in cash (or if no
election is made by the Sellers’ Representative, in one or more of the foregoing
at the option of Buyer). Any amount satisfied in MasTec Shares shall be valued
at the average closing price of such shares on the New York Stock Exchange for
the ten trading days immediately prior to the delivery of such shares to the
Buyer Indemnified Person. Any amount satisfied by reduction of the principal
amount of either Convertible Note, shall be satisfied by a dollar for dollar
reduction to the principal amount of such note. Notwithstanding the foregoing
and for purposes of clarity, to the extent any Final Closing Adjustment is owed
by Sellers to Buyer, such Final Closing Adjustment may only be satisfied in cash
in accordance with Section 2.5(f).”

11



--------------------------------------------------------------------------------



 



     25. Section 11.10 of the Agreement is deleted in its entirety.
     26. Section 12.5(c) of the Agreement is deleted in its entirety and
replaced with the following:
          “(c) Convertible Notes. For the convenience of the Parties the
Convertible Note in the principal amount of $47,500,000 shall be issued in the
name of the Sellers’ Representative on behalf of all of the Sellers. As the
Holder of such Convertible Note, the Sellers’ Representative shall have the
power to take all actions on behalf of the Sellers with respect to such
Convertible Note and Buyer and Guarantor may rely upon all actions taken by the
Sellers’ Representative in connection with such Convertible Note in accordance
with this Section 12.5.”
     27. Section 12.17 of the Agreement is deleted in its entirety and replaced
with the following:
          “12.17 Limited Guarantee. The Guarantor hereby unconditionally and
absolutely guarantees the full and punctual payment of all payment obligations
of Buyer before, after and at the Closing, including all obligations of Buyer
under the Convertible Notes; provided, that if the Closing does not occur, under
all circumstances Guarantor’s Liability hereunder shall be limited to the
Termination Fee, to the extent unpaid by Buyer.”
     28. The Table of Contents is amended to reflect the sections and
subsections added to the Agreement by this Amendment.
     29. The Table of Exhibits is amended to add “Exhibit K”, “Permitted Cash
Distribution Schedule”.
     30. The form of Closing Certificate attached to the Agreement as Exhibit B
is replaced by the form of Closing Certificate attached hereto as Exhibit A.
     31. The form of Post-Closing Certificate attached to the Agreement as
Exhibit C is replaced by the form of Post-Closing Certificate attached hereto as
Exhibit B.

12



--------------------------------------------------------------------------------



 



     32. The form of Convertible Note attached to the Agreement as Exhibit I is
replaced by the form of Convertible Note attached hereto as Exhibit C.
     33. The Permitted Cash Distribution Schedule attached hereto as Exhibit D
is Exhibit K to the Agreement.
     34. Except as specifically amended hereby, the Agreement is and remains
unmodified and in full force and effect and is hereby ratified and confirmed.
     35. Each of Sections 12.7 and 12.8 is by this reference incorporated into
this Amendment as if the text thereof was set forth in full herein and shall
apply fully to this Amendment.
     36. This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
[Remainder of page intentionally left blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

          Buyer:   MASTEC NORTH AMERICA, INC.
      By:   /s/ Pablo Alvarez         Name:   Pablo Alvarez        Title:  
Executive Vice President Mergers and Acquisitions      Guarantor:   MASTEC, INC.
      By:   /s/ Pablo Alvarez         Name:   Pablo Alvarez        Title:  
Executive Vice President Mergers and Acquisitions      Company:   WANZEK
CONSTRUCTION, INC.
      By:   /s/ Jon L. Wanzek         Name:   Jon L. Wanzek        Title:  
President      Sellers:   Trust B under the Amended and Restated Living
Trust of Leo Wanzek dated February 2, 2000
      By:   /s/ Jon Wanzek         Name:   Jon Wanzek        Its: Trustee   

14



--------------------------------------------------------------------------------



 



         

            Wanzek Construction 2008 Irrevocable Trust
      By:   /s/ Jon Wanzek         Name:   Jon Wanzek        Its: Administrative
Trustee              By:   /s/ Kevin Gourde         Name:   Kevin Gourde       
Its: Independent Trustee              /s/ Janet L. Wanzek       Janet L. Wanzek,
an individual                    /s/ Jon L. Wanzek       Jon L. Wanzek, an
individual              Jon L. Wanzek Two-Year Irrevocable Annuity Trust
      By:   /s/ Jon Wanzek         Name:   Jon Wanzek        Its: Trustee       
      By:   /s/ Kevin Gourde         Name:   Kevin Gourde        Its:
Independent Trustee            Sellers’ Representative:  /s/ Jon L. Wanzek      
Jon L. Wanzek, as Sellers’ Representative           

15